DETAILED ACTION

Claims 1-9 are presented for examination

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nada (US Patent Application 20010027537).
As per claim 1, Nada teaches Willey teaches a control apparatus [control system 200, fig. 1] that includes a first control module [260, fig. 1] configured to control a first equipment [0069, as pointed out controller 260 of control system 200 controls drive circuit 192 and 193 or simply controller 260 of the control system controls the drive circuit].
a second control module [270, fig. 1] configured to control the first equipment [150, fig. 1] or a second equipment different from the first equipment [0067, 0086, as pointed out and shown in figure 1, master controller 270 control engine 150 as well as other units.  For example, master controller 270 controls speed, torques, and so forth].
monitoring circuit part of circuit 274, fig. 2] configured to monitor the first and second control modules and to send a reset signal to each of the first and second control modules [0088, 0096, as pointed out and show in figure 2 the monitoring circuit which is pat of power control circuit 274 detect abnormality and sent reset signals reset signal to master circuit 270 or CPU 272].
the first and second control modules mutually monitoring a state of the other end and send a reset request signal to the monitoring module when the other end should be reset [0020, 0095, 0106, as pointed out the first controller and the second controller work mutually to monitor in relationship with reset signals].
wherein the monitoring module sends the reset signal to one of the first and second control modules when the monitoring module receives the reset request signal indicating that the one of the first and second control modules should be reset from the other of the first and second control modules and the monitoring module does not send the reset signal to the other of the first and second control modules [0106, as pointed out the monitoring circuit which is a part of circuit 274, determine when reset signal should be transmitted in this case, either the first controller and the second controller can be reset accordingly.  In this case, the reset determination is used to determine which controller among the two should be reset].
wherein the monitoring module prohibits a reset of one of the first and second control modules when the monitoring module receives the reset request signal indicating that the one of the first and second control modules should be reset from the other of the first and second control modules and the monitoring module sends the reset signal to the other of the first and second control modules [0116-0117, 0133, fig. 7, as shown in figure 7 and explained in the listed paragraphs, signals determine which controller should be reset and does not reset the one that 

As per claim 9, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 9 is also anticipated by Bircher for the same reasons set forth in the rejected claims above.

As per claim 2, Nada teaches a first abnormality determining module [part of the monitoring circuit: 0088] configured to determine whether or not an abnormality occurs in the first control module based on a signal from the first control module [0088, monitoring circuit include detecting abnormality in the control circuits]. 
a second abnormality determining module [262, fig. 2] configured to determine whether or not an abnormality occurs in the second control module based on a signal from the second control module [0095, fig. 2, the monitoring circuit detect abnormality in the master controller 272 and motor controller 264].
a first reset processing module [first reset execution unit: 0016] configured to send the reset signal to the first control module when the first abnormality determining module determines that the abnormality occurs in the first control module and when the reset request signal indicating that the first control module should be reset is sent to the monitoring module from the second control module and the reset signal is not sent to the second control module [0016, 0016, as pointed out first reset execution module to reset the first controller when there is abnormality].
second controller has a second reset module: 0016] configured to send the reset signal to the second control module when the second abnormality determining module determines that the abnormality occurs in the second control module and when the reset request signal indicating that the second control module should be reset is sent to the monitoring module from the first control module and the reset signal is not sent to the first control module [0016, the second reset module control the abnormality of the second controller].

As per claim 3, Nada teaches a first reset request determining module configured to determine whether or not the reset request signal indicating that the second control module should be reset is sent to the monitoring module from the first control module [0106, 0131, as shown when one is reset, the second one does not which prevent endless reset].
a second reset request determining module configured to determine whether or not the reset request signal indicating that the first control module should be reset is sent to the monitoring module from the second control module [0103, reset operation enables reset when needed].

As per claim 4, Nada teaches each of the signal sent to the first abnormality determining module from the first control module and the signal sent to the second abnormality determining module from the second control module is a watchdog pulse signal [0094-0096, when there is abnormality watchdog pulse is activated].
As per claim 5, Nada teaches the first abnormality determining module determines whether or not the abnormality occurs in the first control module based on a signal periodically sent to the monitoring module from the first control module via a first communication line [0095, 
wherein the second abnormality determining module determines whether or not the abnormality occurs in the second control module based on a signal periodically sent to the monitoring module from the second control module via a second communication line [0095, abnormality in control circuit 272 and communication line 1].
wherein the first control module sends the reset request signal indicating that the second control module should be reset to the monitoring module via the first communication line, and wherein the second control module sends the reset request signal indicating that the first control module should be reset to the monitoring module via the second communication line [0094-0096, mutually reset specific controller].

As per claim 6, Nada teaches the monitoring module is configured by an ASIC [0096, circuit 274 is a chip].

As per claim 7, Nada teaches the monitoring module is a single microcomputer [fig. 1, control system 200].

As per claim 8, Nada teaches a multi-core processor performs functions of a processor of the first control module, a processor of the second control module and a processor of the monitoring module [0088, fig. 2, both CPU 262 and 272 can be multicore, which is view as main ECU210].
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Purcell (US 8228009) teaches twin motor actuator.
Sakai (US 8155824) teaches electronic control apparatus for vehicles which is provided with plural microcomputers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187